Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 15, 2020                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  161286 & (15)                                                                                          David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 161286
                                                                   COA: 353426
                                                                   Oakland CC: 2017-264092-FC
  ANTHONY LARUE WILLIAMS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the April 17, 2020 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 15, 2020
         t0512
                                                                              Clerk